Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim as a whole is indefinite. It is not clear how the rear air exhaust port is related to the exhaust air holes of the exhaust assembly. For examination purposes the rear air exhaust port is connected to the holes, such that it exhausts the air from the body to the holes.
Regarding claim 4, the claim as a whole is indefinite. Claim 4 claims how the rear exhaust assembly expels the air out of the device, but as claimed in claim 1 that the air holes of the assembly expel the air out of the back end. For examination purposes it is construed that the expelled air, as claimed in claim 1, is received from the air drive after use.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 5,944,520) and further in view of Melde (US 5,531,596), and further in view of Bent (US 3,752,241).
Regarding claims 1 and 11, Ash discloses an air driven dental handpiece device  in FIGS. 15-23 (Col. 3, lines 27-32, “drive air to flow toward the hand piece drive turbine”) comprising: a back end ( end towards 72b) at a proximal end, the back end comprising an exterior port of air (opening of 100 connected to 76), an exterior port of water  (opening of 100 connected to 78), and a rear air exhaust assembly (opening of 100 connected to 82), the exterior port of air configured to receive air from an air supply (Col. 9, lines 32-52, “drive air inlet tube 76 so that it can communicate with a source of drive air “DA”); the exterior port of water configured to receive water from a water supply, (Col. 9, lines 32-52, “water from the external water source “WS” can flow into water inlet tube 78); and the rear air exhaust assembly to expel the air out the back end, the rear air exhaust assembly comprising a rear air exhaust port (82) (Col. 9, lines 52-57); a handpiece body (72) connected to the back end, the body comprising an air intake tube (76) and a water line tube (78), the air intake tube connecting to the exterior port of air, the water line tube connecting to the exterior port of water, the water line tube flowing the water, and the air intake tube flowing the air through the body (Col. 9, lines 32-57); and a head (72a) at a distal end, the head comprising an air intake port (Col. 9, lines 32-57, “drive air entering conduit 84 will flow along the length of the conduit and will be directed toward the air turbine 89 of the hand piece 70”), the air intake port driving a dental spindle (18) using the air, and the air return exhaust port returning the air back through the body and to the rear air exhaust assembly (Col. 9, lines 52-57); wherein the rear air exhaust port of the rear air exhaust assembly exhausts the air from the body after air powers a turbine (89) that drives the dental spindle(18) (Col. 9, lines 15-57); wherein the rear air exhaust assembly receives the air after the air drives the dental spindle and the rear air exhaust assembly expels the air 
Ash discloses the claimed invention substantially as claimed. However, they fail to teach wherein the head further comprises a pressure sealed back cap to block air leakage from the head around the dental spindle; where the pressure sealed back cap is positioned perpendicular to the spindle.
However, Melde discloses a dental handpiece in FIG. 11 wherein the head (480) comprises a pressure sealed back cap (550, pressure sealed by 542) ; where the pressure sealed back cap is positioned perpendicular to a spindle (510, the longitudinal axis of the spindle is perpendicular to the back cap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ash, by requiring wherein the head further comprises a pressure sealed back cap to block air leakage from the head around the dental spindle where the pressure sealed back cap is positioned perpendicular to the spindle, as taught by Melde, for the purpose of creating a pressured environment to prevent bacterial contamination.  Ash/Melde teaches an air exhaust port but fail(s) to teach comprising at least three exhaust air holes positioned circumferentially around a rear exhaust ports.
However, Bent teaches a pneumatic tool for dental surgery in FIGS. 1-10, wherein the tool has a rear end (opposite of the tool 18) comprises three exhaust ports (three of 208 shown). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ash/Melde, by requiring comprising at least three exhaust air holes positioned circumferentially around a rear exhaust port, as taught by Bent, for the purpose of reducing the stress of exhaust air on one port.
.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 5,944,520), in further in view of Melde (US 5531596), further in view of Bent (US 3,752,241), and further in view of Pernot (US 2007/0065774).
Regarding claims 7-8, Ash/ Melde/Bent discloses the claimed invention substantially as claimed as set forth above.
Ash/ Melde/Bent fails to teach wherein the head further comprises an air-block washer to block air leakage from the head; and wherein the air-block washer is seated on an inner surface of a bearing cup.
However, Pernot discloses a dental drill in FIGS. 1-17 wherein the head comprises an air-block washer (19) which is seated on an inner surface of a bearing cup (inner area which holds bearing (18)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ash/Melde/Bent, by requiring wherein the head further comprises an air-block washer to block air leakage from the head; and wherein the air-block washer is seated on an inner surface of a bearing cup, as taught by Pernot, for the purpose of ensuring proper connection/contact of components.
Claim 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 5,944,520) , further in view of Melde (US 5531596), and further in view Bent (US 3,752,241), and further in view of Gugel (US 6,176,703).
Regarding claims 9-10, Ash/Melde/Bent discloses the claimed invention substantially as claimed as set forth above.
Ash/Melde/Bent fails to teach wherein the head further comprises a plurality of seals to block air leakage form the head; wherein the plurality of seals comprises a front o-ring and a rear o-ring.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ash/Melde/Bent, by requiring wherein the head further comprises a plurality of seals to block air leakage form the head; wherein the plurality of seals comprises a front o-ring and a rear o-ring, as taught by Gugel, for the purpose of providing an antibacterial seal of the head between treatments.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ash (US 5,944,520) in view of Landgraff (US 5,433,604), and further in view of Kuhn (US 2016/0074134), and further in view of Melde (US 5531596), and further in view of Bent (US 3,752,241).
Regarding claims 12-13, Ash discloses an air driven dental handpiece device  in FIGS. 15-23 (Col. 3, lines 27-32, “drive air to flow toward the hand piece drive turbine”) comprising: a back end ( end towards 72b) at a proximal end, the back end comprising an exterior port of air (opening of 100 connected to 76), an exterior port of water  (opening of 100 connected to 78), and a rear air exhaust assembly (opening of 100 connected to 82), the exterior port of air configured to receive air from an air supply (Col. 9, lines 32-52, “drive air inlet tube 76 so that it can communicate with a source of drive air “DA”); the exterior port of water configured to receive water from a water supply, (Col. 9, lines 32-52, “water from the external water source “WS” can flow into water inlet tube 78); and the rear air exhaust assembly to expel the air out the back end, the rear air exhaust assembly comprising a rear air exhaust port (82) (Col. 9, lines 52-57); a handpiece body (72) connected to the back end, the body comprising an air intake tube (76) and a water line tube (78), the air intake tube connecting to the exterior port of air, the water line tube connecting to the exterior port of water, the water line tube flowing the water, and the air intake tube flowing the air through the body (Col. 9, lines 32-57); and a head (72a) at a distal end, 
Ash fails to teach a system with a water/air source.
However, Landgraf teaches a dental drill system in FIG. 1 (Col. 3, lines 5-20) with a water/air source (FIG. 1, “Water source”…”Air Source”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ash, by requiring an air/water source, as taught by Landgraf, for the purpose of having the essential components for executing an intended dental procedure.
Ash/Landgraf fails to teach wherein the head further comprises a plurality of seals to block air leakage from the head around the dental spindle.
However, Kuhn teaches a head housing (100) of a dental tool in FIGS. 5-7 which has a plurality of seals (112/122; [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ash/Landgraf, by requiring wherein the head further 
Ash/Landgraf/Kuhn discloses the claimed invention substantially as claimed. However, they fail to teach wherein the head further comprises a pressure sealed back where the pressure sealed back cap is positioned perpendicular to the spindle.
However, Melde discloses a dental handpiece in FIG. 11 wherein the head (480) comprises a pressure sealed back cap (550, pressure sealed by 542) ; where the pressure sealed back cap is positioned perpendicular to a spindle (510, the longitudinal axis of the spindle is perpendicular to the back cap).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ash/Landgraf/Kuhn, by requiring wherein the head further comprises a pressure sealed back cap to block air leakage from the head around the dental spindle wherein the pressure sealed back cap is positioned perpendicular to the spindle, as taught by Melde, for the purpose of creating a pressured environment to prevent bacterial contamination.  
Ash/Landgraf/Melde teaches an air exhaust port but fail(s) to teach comprising at least three exhaust air holes positioned circumferentially around a rear exhaust ports.
However, Bent teaches a pneumatic tool for dental surgery in FIGS. 1-10, wherein the tool has a rear end (opposite of the tool 18) comprises three exhaust ports (three of 208 shown). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Ash/Landgraf/Melde, by requiring comprising at least three exhaust air holes positioned circumferentially around a rear exhaust port, as taught by Bent, for the purpose of reducing the stress of exhaust air on one port.
Response to Arguments
Applicant's arguments filed 24 September 2021 have been fully considered but they are not persuasive.
On pages 6-7, applicant argues that Bent fails to teach the exhaust ports by stating “it is clear that the holes/ports are not exhaust ports that vent to atmosphere. Instead, the air vents at the “plurality of circumferential grooves 52”. Ben discloses ports 208 which are three exhaust holes positioned circumferentially around a rear exhaust port (Col. 8, lines 6-25, “three output or exhaust ports 208”) and are disposed circumferentially around a rear exhaust port of 207 at the rear of the device (opposite of tool 18). Therefore, the applicant’s arguments are moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        12/30/2021